DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the previous training" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the previous training" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the optical distance measurement” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
4.	Claims 1, 12, 13 and 14 are objected to because of the following informalities:  
Claim 1, line 1, recites, “a method for classifying objects,” Regarding claim 12, line 1 recites, “a method for the optical distance measurement,”. Amendment is required for correction. regarding claim 13, line 1 recites, “a device for classifying objects,” there are no transition terms in some of the claims. Necessary amendment is required. The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate sub combinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).  claim 14 is also objected for same reason claim 13 is objected. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 3,4, 8-10, 13, 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Seungryong Kim, “Modality-Invariant Image Classification Based on Modality Uniqueness and Dictionary Learning” (hereafter Kim).
Regarding claims 1, 13 and 14, Kim discloses a method for classifying objects, wherein the method comprises a provision of measuring data from a sensor for a feature extraction unit (see, Fig. 2, the see, abstract, based on the final clusters, a modality-invariant marginalized kernel is then computed, where the similarities between the reconstructed features of each modality are aggregated across all clusters), wherein the method comprises extraction of modality-independent features from the measuring data (see, Fig. 2, modality-invariant SVM), wherein the modality-independent features are independent of a sensor modality of the sensor (see, Fig. 2, the modality-invariant SVM is modality independent), so that a conclusion to the sensor modality of the sensor is not possible from the modality-independent features (see, Fig. 2, the modality-specific clusters and unsupervised modality clustered, modality uniqueness learning, page 887, As shown in Fig. 3, the examples of the modality uniqueness wi , different modality uniqueness explicitly encodes different modality characteristic. Each component of wi represents the importance of the corresponding feature components towards encoding a distinctive property for each modality. abstract, we introduce modality uniqueness as a discriminative weight that divides each modality cluster from all other clusters. By leveraging the modality uniqueness, our framework is formulated as unsupervised modality clustering and classifier learning based on modality-invariant similarity kernel, note that conclusion is very broad term and unique weight calculated and features describes for each modality which is modality-specific features different from the modality-invariant features, Applicants are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  The Examiner is not limited to Applicant’s definition, which is not specifically set forth in the claims.  In re Tanaka et al., 193 USPQ 139, (CCPA) 1977)).
 	Regarding claim 3, Kim further discloses the method according to claim 1, wherein the feature extraction unit comprises at least one feature extractor for each sensor modality, wherein the feature extractor extracts features from the measuring data (page 886, right column, To estimate a reliable yi in (1), when P(c) is considered to be same for all c, features xi and x j from the same class category c and modality category m should have similar probabilities, page 887, As shown in Fig. 4, in a feature space of xi weighted by modality uniqueness wl , i.e., wi x xi, where x indicates a component-wise product, the division of clusters can be more distinctive compared in the feature space of xi itself, right column, features of one modality cluster and all other modality clusters).
 	Regarding claim 4, Kim further discloses the method according to claim 3, wherein the feature extractor is a neural network (see, Fig. 6, the convolution neural network).
 	Regarding claim 8, Kim further discloses the method according to claim 1, wherein the method comprises the previous training of the feature extraction unit by means of unmonitored learning (see, abstract, unsupervised modality clustering).
 	Regarding claim 9, Kim further discloses the method according to claim 1, wherein the method comprises classification of the   modality-independent features by means of a classification unit (Fig. 2, the modality-invariant classification based on the modality invariant SVM).
 	Regarding claim 10, Kim further discloses the method according to claim 9, wherein the method comprises the previous training of the classification unit by means of monitored learning (see, Fig. 2, the training image data and modality uniqueness learning based on training image data set interpreted as monitored learning).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of  Avehart et al. (US 10893228) (hereafter Avehart).
Regarding claim 12, Kim recites all the subject matter as disclosed in claim 1 above except optical distance measurement comprises a method for classifying. In same field of endeavor, Avehart teaches col. 2 lines 25-55 teaches (10) A system for displaying images according to the present disclosure includes an optical camera, an augmented reality display, and a controller in communication with the optical camera and the augmented reality display. The controller is configured to communicate with a non-transient computer-readable storage medium provided with a physical object database. The physical object database includes a plurality of physical objects having associated object geolocations and object classifications. The controller is configured to, in response to the optical camera being in line-of-sight of a respective object geolocation for a respective physical object and the optical camera not detecting the respective physical object, control the augmented reality display to display a composite image comprising images captured by the optical camera and indicia associated with the respective object classification of the respective physical object. (12) In an exemplary embodiment, the indicia comprise an image associated with the respective object classification. The image may be scaled based on a distance between a current location of the augmented reality display and the respective object geolocation and/or skewed based on a respective object orientation of the respective physical object. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Avehart with the Kim, as a whole, so as to use the classifying the objects using the modality-invariant method in optical distance measurement method, the motivation is to determine the features related to object. 

Allowable Subject Matter
9. 	Claims 2,5-7, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. (US 9922272)
Aronowitz et al. (US 2015/0220716)
Gupta et al. (US 2014/0369561)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631